IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  April 3, 2008
                                No. 07-10355
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
ALLEN GLENN THOMAS

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:06-CV-122


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Allen Glenn Thomas, Texas prisoner # 633145, is serving a 75-year
sentence for possession of cocaine with intent to distribute. In September 2005,
in disciplinary proceeding # 20050360419, Thomas was found guilty of
possessing contraband. As a result, Thomas lost 45 days of good-time credits
and 30 days of commissary privileges, he was placed on a 30-day cell restriction,
and his line-class status was reduced. Thomas then filed a 28 U.S.C. § 2254
application in federal court.    In addition to challenging the disciplinary

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10355

proceeding, Thomas’s § 2254 application raised challenges to his conviction as
well as claims of retaliation and Eighth Amendment violations.
      The district court concluded that Thomas’s challenges to his conviction
were successive, Thomas had no constitutionally protected liberty interest in the
loss of commissary privileges, his cell restriction, or his change in his line-class
status, and that the loss of 45 days of good-time credits was de minimis and did
not give rise to a constitutional claim. With respect to any civil rights claims,
the court concluded that they were barred under the three-strikes provision of
28 U.S.C. § 1915(g). Thomas now seeks a certificate of appealability (COA) from
this court.
      A COA may be issued only if the petitioner has “made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To meet
that standard, the movant must demonstrate that “reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been
resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,
483-84 (2000) (internal quotation marks and citation omitted).
      Thomas first challenges the district court’s jurisdiction, arguing that
because TDCJ-CID is not a state court, jurisdiction lies in the Dallas Division of
the Northern District of Texas, where Thomas was convicted and sentenced.
Thomas’s argument is frivolous. Jurisdiction over a § 2254 application is proper
in either the district where the applicant is in custody or the district in which
the applicant was convicted and sentenced. See 28 U.S.C. § 2241(d); Carmona
v. Andrews, 357 F.3d 535, 537-38 (5th Cir. 2004). Thomas is in custody within
the Northern District of Texas. Further, he was convicted and sentenced within
the Northern District of Texas, although in a different division. The district
court plainly had jurisdiction.
      With respect to the loss of commissary privileges and the cell restriction,
the loss of privileges and cell restrictions are ordinary incidents of prison life and

                                          2
                                  No. 07-10355

do not give rise to a protected liberty interest. See Sandin v. Conner, 515 U.S.
472, 478, 486 (1995) (disciplinary segregated confinement did not give rise to due
process claim); Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997) (30-day
commissary and cell restriction did not implicate due process).          Thomas’s
conclusory assertion of a reduction in class is unavailing as the effect of a
classification reduction on the ability to earn good-time credits is too speculative
to constitute a deprivation of a protected liberty interest. See Luken v. Scott, 71
F.3d 192, 193-94 (5th Cir. 1995). Thomas has failed to show that reasonable
jurists would debate the dismissal of these claims.
      As for his claims of retaliation and Eighth Amendment violations, the
district court concluded that any claims of deprivation of civil rights were barred
because Thomas had accumulated three strikes under § 1915(g). Thomas does
not challenge the district court’s conclusion, nor does he address in any
substantive fashion the merits of his Eighth Amendment and retaliation claims.
Accordingly, he has abandoned these issues. See Hughes v. Johnson, 191 F.3d
607, 613 (5th Cir. 1999).
      However, with respect to the loss of good-time credits, Thomas has made
the requisite COA showing. When a state statute bestows mandatory sentence
reductions for good behavior, due process requirements apply to disciplinary
proceedings that result in the loss of “good time” credits. Wolff v. McDonnell,
418 U.S. 539, 556-57 (1974).       Thus, if Thomas is entitled to mandatory
supervision under Texas law, due process protections may apply to the loss of his
good time credits. See Teague v. Quarterman, 482 F.3d 769, 776-77 (5th Cir.
2007). The district court concluded that a loss of 45 days was only de minimis
and did not give rise to a constitutional claim. At the time the district court
rendered its judgment, it did not have the benefit of our decision in Teague, in
which we rejected the de minimis analysis. See Teague, 482 F.3d at 778-80.
Accordingly, reasonable jurists would debate the district court’s resolution of



                                         3
                                  No. 07-10355

Thomas’s claim relating to the loss of his good time credits. Thus, we grant a
COA solely on that issue. We deny a COA as to all other issues.
      Further, as the district court should have the opportunity to address in the
first instance whether Thomas is eligible for mandatory supervision and, if so,
whether he was afforded due process, we vacate that portion of the judgment
denying his claim regarding good time credits and we remand this matter for
further proceedings consistent with this opinion. See Whitehead v. Johnson, 157
F.3d 384, 388 (5th Cir. 1998) (court may grant COA, vacate judgment, and
remand without requiring further briefing in appropriate case).
      As a final matter, we note that in various filings in the district court and
this court, Thomas has raised challenges to his conviction that have been
repeatedly rejected as successive, he has raised meritless challenges to the loss
of privileges that are not constitutionally protected, and he has mounted plainly
frivolous attacks on the district court’s jurisdiction. We caution Thomas that
future repetitive filings and frivolous arguments will result in the imposition of
sanctions, including monetary sanctions and limits on his access to federal
courts.
      COA GRANTED IN PART AND DENIED IN PART; JUDGMENT
VACATED IN PART AND CASE REMANDED; SANCTION WARNING
ISSUED.




                                        4